DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 14 July 2022 has been entered. Claims 1 and 9 have been amended. No claims have been cancelled. No claims have been added. Claims 1-10 are still pending in this application, with claims 1 and 9 being independent. The objections to the Specification set forth in the previous Non-Final Office Action mailed 20 April 2022 are overcome by Applicant’s amendments. All of the 112 rejections set forth in the previous Non-Final Office Action mailed 20 April 2022 are overcome by Applicant’s amendments. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hough et al. (US 2009/0323032 A1, herein referred to as: Hough), in view of Bornhorst (US 2012/0307388 A1).
Regarding claim 1, Hough teaches or suggests (Fig. 1) a gobo (100), comprising a gobo substrate (105), 5a light shielding film (120) being attached to the gobo substrate (as shown in Fig. 1), and the light shielding film being provided with hollowed-out carvings in the shape of a pattern (as described in paragraph [0023], i.e. wherein the hollowed-out carvings are provided to the light shielding film 120 via laser ablation by laser 140).
Hough does not explicitly teach a color temperature compensation film being coated on the gobo substrate or the light shielding film, which is used for compensating for color temperature of light passing through the gobo substrate or the light shielding film in an optical path.
Bornhorst teaches or suggests (Figs. 1-9, paragraphs [0001]-[0043], and the abstract) a color temperature compensation film (Figs. 6A and 6B) being coated on a gobo substrate (as shown in Figs. 6A and 6B), which is used for compensating for color temperature of light passing through the gobo substrate in an optical path (by rotation of the gobo substrate, see paragraphs [0034]-[0035], the color temperature compensation gobo of Bornhorst is capable of both raising and lowering the color temperature of the beam emitted from the device, and is thus capable of correcting the color temperature differences induced by the other optical elements of the system, so as to provide the function of keeping the color temperature of a projected light passing through the gobo substrate consistent with the color temperature of the projected light not passing through the gobo substrate if so desired for the suited application).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Hough and incorporated the teachings of a color temperature compensation film being coated on the gobo substrate or the light shielding film, which is used for compensating for color temperature of light passing through the gobo substrate or the light shielding film in an optical path, such as taught or suggested by Bornhorst, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the marketability, performance, or quality of the device (i.e. by providing a feature to compensate for differences in color temperature from the color temperature of the light source as desired for the suited application).
Regarding claim 2, the combined teachings of Hough and Bornhorst teach or suggest, as modified in claim 1, the color temperature compensation film is a transparent or semitransparent medium with a color (i.e. the color correction film is not opaque, and must thus be at least one of transparent, or semitransparent with a color).   15
Regarding claim 3, Hough teaches or suggests (Fig. 1) a total reflection film (125) being attached to the gobo substrate, the light shielding film or the color temperature compensation film (as shown in Fig. 1), which has the same hollowed-out carvings as the light shielding film (as described in paragraph [0023], i.e. wherein the hollowed-out carvings are provided to the light shielding film 125 via laser ablation by laser 140) and is used for intercepting light that is not projected (as 125 forms a highly reflective coating, 125 thus preforms the function of intercepting light that is not projected).  
Regarding claim 4, the combined teachings of Hough and Bornhorst teach or suggest, as modified in claim 1 and outlined in claim 3 above, wherein the total reflection film (125 of Hough), the light shielding film (120 of Hough), the color temperature compensation film (of Bornhorst, as modified in claim 1 above), and the gobo substrate (105 of Hough) are attached to each other in any order (i.e. the combined teachings of Hough and Bornhorst results in the above-recited elements meeting the limitation of being attached in any order. Additionally, as the color compensation gobo of Bornhorst can both correct color temperature by raising or lowering the output color temperature of the device, the position can be arranged in any order and perform the claimed function).  
 25 Regarding claim 5, the combined teaching of Hough and Bornhorst teach or suggest all of the elements of the claimed invention, except for the gobo substrate is quartz glass or sapphire glass.  
HOweveHowever, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Hough and formed the substrate of quartz glass or sapphire glass, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, one skilled in the art would have been motivated to improve the performance or optical quality of the resultant device (i.e. by providing a substrate material which can resist the high intensity emission and heat induced in the system by the laser and the ablated components while forming the gobo, and/or provide a substrate with a low coefficient of thermal expansion, high rigidity, strength, working temperature, abrasion resistance, corrosion resistance, and optical transmittance).
Regarding claim 6, Hough does not teach or suggest the color temperature compensation film comprises a color temperature increasing 30compensation film and a color temperature decreasing compensation film.  
Bornhorst teaches or suggests (Figs. 1-9, paragraphs [0001]-[0043], and the abstract) the color temperature compensation film comprises a color temperature increasing 30compensation film and a color temperature decreasing compensation film (as described in paragraphs [0034]-[0035]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Hough and incorporated the teachings of the color temperature compensation film comprises a color temperature increasing 30compensation film and a color temperature decreasing compensation film, such as taught or suggested by Bornhorst, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the marketability, performance, or quality of the device (i.e. by providing a feature to compensate for differences in color temperature [i.e. either by increasing or decreasing the color temperature of the passing beam] from the color temperature desired for the suited application).
Regarding claim 7, the combined teaching of Hough and Bornhorst teach or suggest all of the elements of the claimed invention, except for the color temperature compensation film is made of cerium oxide, potassium iodide or silicon oxide. 5
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Hough and formed the color temperature compensation film of cerium oxide, potassium iodide or silicon oxide, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, one skilled in the art would have been motivated to improve the performance or optical quality of the resultant device (i.e. by providing material suited for the desired color correction or resultant output color temperature).
Regarding claim 8, the combined teachings of Hough and Bornhorst teach or suggest a color temperature compensation system comprising a color temperature compensation gobo according to claim 1 (as modified in claim 1 above).
Hough does not explicitly teach or suggest a light source, and a projection lens, wherein the color temperature compensation gobo is arranged between the 10light source and the projection lens, and light emitted by the light source sequentially passes through the color temperature compensation gobo and the projection lens to project a pattern with a color temperature conforming to standards. 15
Bornhorst teaches or suggests (Figs. 1-9, paragraphs [0001]-[0043], and the abstract) a light source (200), and a projection lens (250), wherein a color temperature compensation gobo (220, and/or the color compensation gobo of Figs. 6A-6B) is arranged between the 10light source and the projection lens (as shown in Fig. 2), and light emitted by the light source sequentially passes through the color temperature compensation gobo and the projection lens to project a pattern (a beam pattern produced by the combination of elements shown in Fig. 2) with a color temperature conforming to standards (as desired for the suited application, and controlled by the user via a DMX user interface).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Hough and incorporated the teachings of a light source, and a projection lens, wherein the color temperature compensation gobo is arranged between the 10light source and the projection lens, and light emitted by the light source sequentially passes through the color temperature compensation gobo and the projection lens to project a pattern with a color temperature conforming to standards. 15, such as taught or suggested by Bornhorst, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the marketability and utility of the device (i.e. by providing an embodiment in which the gobo is used in a stage light fixture for stage lighting applications).
Regarding claim 9, the claimed method steps are considered suggested by the combined teachings of Hough and Bornhorst, as detailed in claims 1 and 8 above. Specifically, the combined teachings of Hough and Bornhorst teach or suggest a color temperature compensation method, wherein a color temperature compensation film (of Bornhorst, the teachings of which being incorporated to the device of Hough, as modified in claim 1 above), a gobo substrate (105 if Hough), a light shielding film (120 of Hough), a total reflection film (125 of Hough), a light source (200 of Bornhorst, the teachings of which being incorporated to the device of Hough, as modified in claim 8 above) and a projection lens (250 of Bornhorst, the teachings of which being incorporated to the device of Hough, as modified in claim 8 above) are comprised (as outlined in claim 8 above), and the color temperature compensation film, the light shielding film, the total reflection film and the gobo substrate are attached to each other in any order to form a color temperature 20compensation gobo (as outlined in claim 1 above), the color temperature compensation gobo being arranged between the light source and the projection lens (as shown in Fig. 2 of Bornhorst, the teachings of which being incorporated to the device of Hough, as modified in claim 8 above) and is used for partially shielding light in an optical path to form a pattern (as shown in Fig. 2 of Bornhorst, the teachings of which being incorporated to the device of Hough, as modified in claim 8 above) and performing color temperature compensation on the pattern (by the color compensation filter thereof, as modified in claim 1 above), the color temperature compensation steps thereof comprising: 25S1: performing film system design on the color temperature compensation film to obtain a target color temperature compensation film with a color temperature compensation range conforming to regulations (this step is considered taught or suggested by the teachings of Bornhorst. Specifically, one skilled in the art would reasonably ascertain the target color temperature compensation film with a color temperature compensation range conforming to regulations for the given application, upon designing the color compensation film); S2: respectively attaching the light shielding film, the total reflection film, and the color temperature compensation film obtained in step S1 to the gobo substrate in 30any order to obtain a color temperature compensation gobo (as taught by the combined teachings of Hough and Bornhorst in claim 1 above); 13S3: mounting the color temperature compensation gobo obtained in step S2 on a gobo wheel (as taught or suggested by the combined teachings of Hough and Bornhorst, as outlined in claim 8 above), and mounting the gobo wheel between the light source and the projection lens (as taught or suggested by the combined teachings of Hough and Bornhorst, as outlined in claim 8 above, Fig. 2 of Bornhorst), so as to form a color temperature compensation system when optical centers of the light source, the projection lens and the color temperature 5compensation gobo are on the same straight line (as taught or suggested by the combined teachings of Hough and Bornhorst, as outlined in claim 8 above, Fig. 2 of Bornhorst); and S4: turning on the light source, so that the color temperature compensation system operates, and the color temperature compensation film on the color temperature compensation gobo adjusts the color temperature of light in the optical path (as taught or suggested by the combined teachings of Hough and Bornhorst as outlined in claim 8 above), to compensate for color temperature changes of the light from the light 10source caused by the reflection or refraction or absorption of the light by the gobo substrate, the light shielding film and the total reflection film (as taught or suggested by the combined teachings of Hough and Bornhorst as outlined in claim 8 above, i.e. so as to compensate or correct for the desired color temperature output as taught or suggested by the teachings of Bornhorst for the case of increasing and decreasing color temperature correction films and adjust the color temperature of the emission light, if so desired, to that of the color temperature not passing through the gobo), and to reduce the difference in color temperature between the projected light passing through the gobo substrate and projected light not passing through the gobo substrate, making the color temperature of projected light passing through the gobo substrate substantially similar to that of the projected light not passing through the 15gobo substrate (such as taught or suggested by Bornhorst, i.e. the color temperature compensation gobo of Bornhorst is capable of both raising and lowering the color temperature of the beam emitted from the device, and is thus capable of correcting the color temperature differences induced by the other optical elements of the system, so as to provide the function of keeping the color temperature of a projected light passing through the gobo substrate consistent with the color temperature of the projected light not passing through the gobo substrate if so desired for the suited application).  
Regarding claim 10, neither Hough nor Bornhorst explicitly teach or suggest the film system design method for the color temperature compensation film in step S1 comprises: 20S1-1: designing two groups of systems, wherein the first group of systems does not comprise color temperature compensation gobos, the second group of systems comprises gobo substrates, and a light shielding film and a total reflection film are attached to the gobo substrate; S1-2: obtaining spectral parameters of light projected from the two groups of 25systems, wherein the spectral parameters of the first group of systems are reference spectral parameters, and the spectral parameters of the second group of systems are calibration spectral parameters; S1-3: according to the difference between the reference spectral parameters and the calibration spectral parameters obtained in step S1-2, and by taking the 30reference spectral parameters as a reference standard, calculating a spectral parameter value required to be adjusted and compensated for by the color 14temperature compensation film, thereby designing a spectral parameter of the color temperature compensation film; and S1-4: designing the color temperature compensation film according to the spectral parameter obtained in step S1-3.
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Hough and incorporated the sub-steps of the film system design method for the color temperature compensation film in step S1, comprising: 20S1-1: designing two groups of systems, wherein the first group of systems does not comprise color temperature compensation gobos, the second group of systems comprises gobo substrates, and a light shielding film and a total reflection film are attached to the gobo substrate; S1-2: obtaining spectral parameters of light projected from the two groups of 25systems, wherein the spectral parameters of the first group of systems are reference spectral parameters, and the spectral parameters of the second group of systems are calibration spectral parameters; S1-3: according to the difference between the reference spectral parameters and the calibration spectral parameters obtained in step S1-2, and by taking the 30reference spectral parameters as a reference standard, calculating a spectral parameter value required to be adjusted and compensated for by the color 14temperature compensation film, thereby designing a spectral parameter of the color temperature compensation film; and S1-4: designing the color temperature compensation film according to the spectral parameter obtained in step S1-3, in order to improve the quality of, or verify the operability of, the device (i.e. by testing an apparatus or group thereof producing a beam modified by the optical components of the gobo, against an apparatus or group thereof with an unmodified beam, so as to correct for and produce the desired color temperature output for the suited application, if so desired, a beam having a color temperature consistent with that of a beam emitted from an unmodified system), and/or reduce the cost and/or complexity of manufacturing the device (i.e. by providing a light source with a color temperature consistent with that of the desired color temperature of the emission output, to thereby reduce the quantity or variety of optical components need to provide substantial correction of the color temperature to obtain the desired color temperature). 

Response to Arguments
Applicant's arguments filed 14 July 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Bornhorst fails to teach or suggest “…a color temperature compensation film being coated on the gobo substrate or the light shielding film, which is used for compensating for color temperature of light passing through the gobo substrate or the light shielding film in an optical path…,” since “…the color correction wheel 220 coated with dielectric interference filter is a different optical component with the gobo 240, which are two individual optical components. The color correction wheel 220 in Bornhorst is configured to correct color by reducing peaks that result from the emissions from the excited mercury vapor in the plasma arc of the high- energy discharge arc lamp 200. What’s more, the gobo 240 is arranged subsequent to the color correction wheel 220. Therefore, the color correction of the color correction wheel 220 has no relation with the gobo 240…,” page 6 of the above-cited remarks, the Examiner respectfully disagrees.  
Firstly, the Examiner respectfully notes that no reference was made to element 240 of Bornhorst in the instant rejection, nor in the previous rejection set forth in the Non-Final Office Action mailed 20 April 2022. The term “gobo” stands for “go between optics” which is simply a well-known term of art given to such optics based on their position in the optical system (i.e. between the light source and the optical emission element such as a projection lens or emission aperture). In the instant case, element 220 of Bornhorst, the color correction wheel referenced by Applicant, reasonably constitutes a gobo, as shown in Fig. 2 of Bornhorst. 
Lastly, the color correction film on 220 of Bornhorst is capable of gradually raising and lowering the color temperature of light passing therethrough as desired for the suited application (i.e. and the given light source desired or best suited for use in the optical system), and need not be positioned in front of the recited optics (i.e. the light shielding film or the gobo substrate) in order to compensate for the color temperature of light passing therethrough. The color temperature of light passing through 220 can be adjusted to compensate for losses (or gains) in color temperature of light passing through the light shielding film or the gobo substrate regardless of their arrangement in the optical path (e.g. for a loss in color temperature at either or both of the light shielding film or gobo substrate, increase the color temperature at 220 to compensate for said loss, and vice versa). 
In response to Applicant's argument that one skilled in the art would not find obvious the proposed modification in light of the differences between the color compensation device of Bornhorst and that of the instant disclosure (pages 7-8 of the above-cited remarks), the Examiner respectfully notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Bornhorst reasonably teaches or suggests a device with a color temperature compensation coating capable of gradually raising and lowering the color temperature of light passing therethrough as desired for the suited application. One skilled in the art need not incorporate the explicit device of Bornhorst to that of Hough. In light of the teachings of Bornhorst, one skilled in the art would recognize that a color compensation film (coating, layer, sheet, panel, pad, etc.) can be applied to the device of Hough without undue experimentation or any unexpected results, to adjust or compensate for the color temperature of the light output therefrom as desired for the suited application. Therefore, the combined teachings of Hough and Bornhorst reasonably teach or suggest all of the elements of the claimed invention. 
In response to Applicant’s argument that Bornhorst does not teach or suggest “…a color temperature compensation film being coated on the gobo substrate or the light shielding film, which is used for compensating for color temperature of light passing through the gobo substrate or the light shielding film in an optical path…,” because there is not explicit recitation of the color temperature losses (or gains) being from the gobo substrate or the light shielding film, the Examiner respectfully disagrees. The Applicant is respectfully advised that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 159 USPQ 342 (CCPA 1968). In the instant case, one skilled in the art would recognize that the color temperature, intensity, hue, and various other optical characteristics of the input beam are all influenced by the optical elements of the given optical system. This is an old and well-understood concept in optical arts. Thus, although no effect on color temperature induced by the optical components in Bornhorst is explicitly mentioned, one skilled in the art is well aware that such effects exist and are implicitly present in the system of Bornhorst (as well as in all other optical systems in which the input beam interacts with optical components or gobos). Thus, in view of the teachings of Bornhorst, one skilled in the art would be reasonably appraised of the benefits of incorporating a color correction film to the device of Hough, and understand that such a film will inherently compensate for losses (or gains) of color temperature due to the interaction of light with optical components in the system. Therefore, the combined teachings of Hough and Bornhorst reasonably teach or suggest the teachings of the claimed invention.  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
































Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/
Primary Examiner, Art Unit 2875